Grant, C. J.
I concur in sustaining the judgment in this cause. An examination of the record has convinced me that the case was fairly presented to the jury, and that there is no occasion for us to reverse the case for certain expressions used by the court in his instructions, which, standing alone, might be reversible error. While the court in one part of his charge recognized the failure to erect railings as a ground of negligence, he immediately followed the instruction by saying, “If you find that the horse did not become frightened at a hole in the bridge, the plaintiff cannot recover.”
Counsel for defendant have argued very strenuously that the court permitted the jury to base their verdict upon a finding that the highway commissioner had actual knowledge of this defect, while in fact there was no evidence of any súch knowledge. This claim is based upon the following instruction:
“Now, I say to you, as a matter of law, that if the hole was made there on Thursday, only two days before the accident occurred, that the plaintiff in this case could not recover without showing that the township, through its officials, had notice of the fact that there was a hole there in the bridge, and that, after receiving such notice, they had a reasonable time (the officers) to repair the defect, and did not do it.”
The court was simply stating a rule of law, and it is evident from the connection that the jury must have so understood it; for the court immediately followed this instruction with one in regard to constructive notice, upon' which alone the jury could have based their verdict.
*330I do not wish to be considered as assenting to a bolding that it was negligence on the part of the township in this case not to erect railings across this bridge, which was composed of plank 14 feet long. If such liability exists in this case, it follows that there are many culverts and similar bridges in every township in this State for which a township would be liable should a traveler, under similar circumstances, drive off the end. This bridge was constructed in the usual way in which bridges of this character and culverts are constructed, and always have been. It is not, and never -has been, customary to provide railings. The roadbed was in good condition and of sufficient width. I am not prepared to hold that the statute covers such cases.
Hooker and Long, JJ., concurred with Grant, C. J.